Citation Nr: 0100937	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to an increased disability rating for right 
sacroiliac joint tenderness with a history of low back 
strain, currently evaluated as 10 percent disabling.   

2.  Entitlement to an increased disability rating for 
bilateral pes planus,  currently evaluated a 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased  disability rating for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to service connection for bilateral shin 
pain.

6.  Entitlement to service connection for a dental disorder.

7.  Entitlement to service connection for a laceration to the 
right hand.

8.  Entitlement to service connection for a laceration to the 
left upper thigh.

9.  Entitlement to service connection for a right wrist 
injury.

10.  Entitlement to service connection for a head injury.  

11.  Entitlement to service connection for removal of a wart 
of the left foot.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left clavicle fracture.


REPRESENTATION

Appellant represented by:	Mark C. Jahne, Attorney at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant served on active duty from January 1984 to 
November 1991.   

In the interest of clarity, the Board initially notes that 
the fourteen issues on appeal, listed above, may be 
characterized generally as three types of issues: (four) 
issues involving the issue of entitlement to increased 
disability ratings, (seven) issues involving entitlement to 
service connection and (three) issues involving whether new 
and material evidence has been submitted which has is 
sufficient to reopen previously-denied claims of entitlement 
to service connection.  For reasons which will be explained 
in detail below, the Board will dispose of these types of 
issues differently:  The increased rating issues will be 
addressed on their merits; the service connection issues will 
be dismissed; and the new and material issues will be 
remanded for further procedural development.

Increased rating issues

In a February 1992 VA rating decision, service connection was 
initially granted for right sacroilica tenderness with 
history of low back strain, with a noncompensable disability 
rating assigned; bilateral pes planus (10%); chondromalacia 
of the right knee (noncompensable); and chondromalacia of the 
left knee (noncompensable).

This case is on appeal from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in  
Salt Lake City, Utah (the RO) which denied the appellant's 
claims of entitlement to increased disability ratings for 
service-connected low back disability and bilateral pes 
planus and granted separate disability ratings of 10 percent 
for chondromalacia of the right knee and chondromalacia of 
the left knee.  

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2000.  Upon its last review, the Board 
remanded the appellant's four claims of entitlement to 
increased disability ratings to the RO for additional 
evidentiary development.  In addition to remanding these 
claims, the Board also noted that the appellant had requested 
consideration of earlier effective date for the assignment of 
the assigned disability ratings.  The Board referred the 
appellant's request to the RO for further action.

Following additional development of the evidence pertaining 
to the remanded increased rating claims, in May 2000 the RO 
granted an increased disability rating, 10 percent, for the 
low back disability and assigned an effective date of March 
1998 for the rating.  The RO also denied increased ratings 
for the other claims at issue as well as earlier effective 
dates for the assigned disability ratings.    

The issues pertaining to the assigned disability ratings 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [holding that on a claim for an increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded].  

Because the appellant has not filed a notice of disagreement 
with regard to the RO's determinations relative to the 
assigned effective dates, those issues are not before the 
Board for appellate review.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 2.302 (2000); see also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. 
Gober, 112 F.3d 1030 (1997) [observing, in substance, that 
the effective date and the degree of disability are separate 
issues which must be separately appealed.]  

Service connection issues

As will be discussed in much greater detail below, in March 
2000 the Board remanded seven issues, involving service 
connection for bilateral shin pain, a dental disorder, a 
laceration of the right hand, a laceration of the left upper 
thigh, a right wrist injury, a head injury, and residuals of 
removal of a wart of the left foot.  The RO was to issue a 
(Supplemental) Statement of the Case as to those issues and 
inform the appellant of his right to appeal and the 
procedures pertaining thereto.  The RO issued a Statement of 
the Case, which it furnished to the appellant along with a 
letter dated May 8, 2000 which informed him of his right to 
appeal.  No response was received from the appellant.      

Issues involving new and material evidence 

In March 2000, the Board also remanded issues relative to the 
appellant's attempts to reopen claims of entitlement to 
service connection for disabilities of the right ankle and 
left clavicle, as well as hearing loss.  As discussed in the 
REMAND portion of this decision below, the Board finds it 
must again remand these matters in light of the applicable 
law.   

Additional comment

In a September 2000 rating decision, the RO denied the 
appellant's claim of entitlement to an increased disability 
rating for a service-connected right inguinal hernia.  The 
appellant was informed of that decision by letter from the RO 
dated September 22, 2000.  The Board is not aware that a 
Notice of Disagreement has been filed with respect to that 
issue.  Accordingly, the Board is without jurisdiction over 
the matter and it will be addressed no further herein.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105(a),(d), the filing of a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process].  


FINDINGS OF FACT

1.  The appellant's low back disorder is characterized by 
symptoms of periodic pain and tenderness.  

2.  The appellant's bilateral pes planus is characterized by 
some pain on manipulation and use, but without characteristic 
deformity or callosities.

3.  The appellant's chondromalacia of the left knee is 
manifested by no more than slight impairment, with reported 
pain but no significant instability.  

4.  The appellant's chondromalacia of the right knee is 
manifested by no more than slight impairment, with reported 
pain but no significant instability.  

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the appellant's service-connected 
disabilities so as to render impractical the application of 
the regular schedular standards.

6.  The appellant failed to submit a timely Substantive 
Appeal relative to the July 1998 decision denying entitlement 
to service connection for a bilateral shin disability, a 
dental disorder, a laceration to the right hand, a laceration 
to the left thigh, a right wrist injury, a head injury, and a 
disability characterized by the removal of a wart of the left 
foot.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for right 
sacroiliac joint tenderness with a history of low back strain 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).

2.  The criteria for an increased disability rating for 
bilateral pes planus have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).

5.  The criteria for an increased disability rating on an 
extraschedular basis have not been met as to any of the four 
service-connected disabilities currently on appeal. 38 C.F.R. 
§ 3.321(b)(1) (2000).

6.  Because the appellant failed to submit a timely 
Substantive Appeal as to the July  1998 rating decision 
denying entitlement to service connection for a bilateral 
shin disability, a dental disorder, a laceration to the right 
hand, a laceration to the left thigh, a right wrist injury, a 
head injury, and a disability characterized by the removal of 
a wart of the left foot, the Board has no jurisdiction over 
these issues and the appeal must be dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated in the Introduction, the Board will separately 
address the four increased rating issues; the seven service 
connection issues; and the three new and material evidence 
issues.

INCREASED RATING ISSUES

The appellant argues that his service-connected low back 
disorder, bilateral pes planus, and bilateral chondromalacia 
are more severe than is contemplated by the currently 
assigned disability ratings.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

For the sake of clarity, the Board will review and analyze 
the issues pertaining to the appellant's claims for service 
connection and disability ratings in separate sections.  In 
each section, the Board will review the evidence of record 
that is relevant to the claims, discuss the relevant law, and 
proceed to an analysis of the claim at issue.  

Entitlement to a disability rating greater than 10 percent
for right sacroiliac joint tenderness with a history of low 
back strain

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). 

The appellant's service medical records reveal that in 
December 1987, he was treated for an episode of back strain.  
An anti-inflammatory medication was prescribed.  The 
appellant underwent a VA physical examination in December 
1991.   He complained of chronic low back pain in the area of 
the right sacroiliac joint.  Upon  clinical examination, the 
area was painful to palpation.  The appellant had no 
limitation of motion of the back.  Flexion was to 85 degrees; 
extension was to 15 degrees and lateral flexion was to 15 
degrees.  Straight leg raising test was negative and there 
was no loss of sensation or reflex changes in the lower 
extremities.  He was diagnosed to have right sacroiliac joint 
tenderness with no limitation of motion of the hips or the 
back.  

As noted in the Introduction, service connection was granted 
for the appellant's low back disability in a February 1992 
rating decision and a noncompensable disability rating was 
assigned.

Following receipt of the appellant's August 1997 claim for an 
increased disability rating, the appellant underwent a VA 
examination in October 1997.  The examiner noted that the 
appellant had recurrent lumbosacral strain and sacroiliac 
tenderness in the past, but that he did "not have much 
trouble now."  It was noted that the appellant reported he 
was then working as a truck driver.  The examiner noted that 
the appellant had "essentially no problem with his back at 
this time."  Upon clinical examination, lumbar spine flexion 
to 90 degrees was noted, extension was to 20 degrees, lateral 
flexion was to 20 degrees bilaterally, and rotation was to 30 
degrees bilaterally.  Straight leg raising was negative to 90 
degrees, and the sciatic notch was not tender.  The lumbar 
curve was maintained.  The appellant was diagnosed to have a 
history of recurrent lumbosacral strain, with "only minimal 
to no symptomatology at the present time."    

The record contains reports of periodic treatment by the 
office of D.D.M., M.D. for back pain.  In February 2000, the 
appellant reported having increased back pain over the course 
of the previous 3 weeks, and having had a "flare-up" of two 
months previously.  The appellant denied having significant 
radiating symptoms.  Dr. D.D.M. noted the presence of 
tenderness at the L5-S1 area without evidence of deformity.  

In a February 2000 report of radiographic study conducted by 
a private hospital, the appellant was diagnosed to have a 
grade I disc bulge without evidence of apparent displacement.  
The posterior elements appeared normal.  He was also noted to 
have mild degenerative changes at L5-S1.  In a March 2000 
letter, a physician of the hospital noted that the appellant 
complained of right sided back pain from L5 that was 
radiating into his right hip and pain into his buttocks.  The 
appellant also reported that he would have some left lower 
extremity pain if he was on his feet for an extended period.  
The appellant reported an inability to sleep.  The appellant 
reported that he would have decreased pain when using 
medication, but that this was only temporary relief.  The 
appellant reported that he was employed as a truck driver, 
that he had a "good seat" in his truck and that most of the 
time he was able to get up and move around.  Upon physical 
examination, the physician noted that the appellant's range 
of motion of the lumbar spine was within normal limits, and 
that he had no pain in any motion.  His muscle strength was 
normal.    

In April 2000, the appellant was prescribed physical therapy 
for lumbar strain.  In a subsequently dated record of 
telephonic conversation, the physician reported that the 
appellant "feels 100% better, [and his] back is back to 
normal" with a prescribed medication.  

The appellant underwent a VA physical examination in April 
2000.  He reported a long history of chronic lower back pain, 
including periods of up to two times per year when his back 
would "go out."  He stated that on these occasions, he 
would have low back pain, and some numbness of the left 
buttock but no pain down his 
leg.  He reported that these episodes lasted for several days 
at a time, and that on these occasions he had to restrict his 
activity.  

The appellant reported that he had modified his daily 
activities, including adopting proper body mechanics when 
lifting heavy objects.  He stated that he did not use any 
anti-inflammatory or other medication, and stated that he had 
remained employed as a truck driver.  The appellant stated 
that he had given up participating in various sporting 
activities.  He reported that he had been informed he had a 
"bulging disk." 

Upon radiographic examination of the appellant's lumbar 
spine, his back was noted to have well-maintained disk space, 
normal alignment and no evidence of degenerative arthritis.  
The appellant was diagnosed to have mechanical low back pain 
with no evidence of neurologic impairment.   

Upon clinical examination, a normal lumbar lordosis was 
normal.  The appellant was capable of moving independently 
and showed no apparent discomfort when moving from a sitting 
to a standing position or lying position.  He was noted to be 
able to easily remove and replace his boots and socks without 
apparent discomfort.  Upon range of motion testing, he was 
able to forward flex to 90 degrees, extend backwards to 25 
degrees, bend right and left to 25 degrees, and rotate in 
both directions to 30 degrees.  Straight leg testing was 
negative.  

In May 2000, the RO granted an increased disability rating, 
10 percent, for the appellant's service-connected low back 
disability.

Relevant law and regulations

(i)  The Duty to Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

(ii)  Rating disabilities - in general 

Disability ratings are to be determined by the application of 
the VA Schedule of Rating Disabilities (the Schedule) which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

(iii)  The schedular rating criteria

The appellant's lower back disability is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
pertains to lumbosacral strain.  Under this provision, a 10 
percent rating is warranted where there is characteristic 
pain on motion; a 20 percent rating is warranted where there 
is muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating, the highest available rating under Diagnostic Code 
5295, requires a severe lumbosacral strain as manifested by a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the aforementioned with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

(iv.)  DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 
See 38 C.F.R. § 4.40 (2000).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See 38 C.F.R. § 4.45 (2000).


(v.)  Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. 5107; 38 C.F.R. 3.102, 
4.3. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it 
was held that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is fully developed and is ready 
for appellate review.  This issue was remanded by the Board 
in March 2000.  A VA examination of the appellant's back was 
completed in April 2000.  There is ample medical and other 
evidence of record pertaining to this issue.  The appellant 
has not claimed, and the record does not show, that there is 
existing any further relevant evidence that has not been 
obtained.  
In addition, the appellant has presented with the opportunity 
to present evidence and argument in support of his claim.

The evidentiary record indicates that the appellant's back 
symptoms may be summarized as encompassing episodic lower 
back pain that does not have a significant impact upon his 
employment.  In particular, the appellant was noted in 
October 1997 to not have constant back pain symptoms.  That 
finding has been reiterated on numerous occasions, including 
in February 2000 by his private physician; in an April 2000 
directive for physical therapy; and in April 2000 when the 
appellant reported that he would have periodic back pain that  
would include periods of up to twice yearly when his back 
would "go out."  

The Board is of course aware of the Court's decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, 
like this one, concerned the evaluation of a service 
connected disorder which fluctuated in its degree of 
disability, that is, a skin disorder which had "active and 
inactive stages" or was subject to remission and recurrence.  
The Court remanded that case for the VA to schedule the 
veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder. Ardison, at 408; see also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) [holding 
that "it is the frequency and duration of the outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed . . . ."].

The Board further notes that the Court in Ardison determined 
that occupational impairment is the primary component of the 
disability rating, which represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from a disability.  Id.; see also 38 
C.F.R. § 4.1 (1999).

However, in the judgment of the Board, the fact pattern in 
this case is unlike that in Ardison and like that presented 
in Voerth v. West, 13 Vet. App. 117 (1999). In Voerth, the 
United States Court of Appeals for Veterans Claims 
distinguished Ardison as follows:

There are two characteristics which distinguish the 
facts of this
case from the facts of Ardison.  The primary 
consideration is the
fact that in Ardison the worsened condition impaired his 
earning
capacity . . . . The second consideration is the fact 
that in Ardison
the appellant's worsened condition would last weeks or 
months
while here the appellant's worsened condition would last 
only
a day or two." Voerth, 13 Vet. App. at 122-3.

The Court went on to note "the practical aspects of 
scheduling a medical examination within this short time 
period." Id.  

In this case, although flare-ups of back pain have been 
identified, there is no evidence that such impact the 
appellant's ability to do his job.  See 38 C.F.R. 
§§ 3.321(a), 4.1; Ardison; and Voerth.  Moreover, it appears 
that the flare-ups subside with a short period of time, 
according to the appellant with a matter of days.  Thus, a 
remand for another medical examination during a period of 
exacerbation is not called for.  See Voerth.

Applying the schedular criteria, the appellant's back 
symptoms have not been shown to be supportive of the 
assignment of the next higher disability rating of 
20 percent.  Muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion has not been 
indicated by the medical evidence of record.  Nor have any of 
the criteria for the assignment of a 40 percent rating, 
listed above.  The appellant himself does not appear to 
contend that such symptomatology exits.  

The Board has considered whether there exists any other 
potentially applicable diagnostic codes under which the 
appellant could receive a more favorable disability rating.   
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

In this case, the diagnosis has consistently been recurrent 
lumbosacral strain.  This diagnosis and medical history is 
consistent with the application of Diagnostic Code 5295 
[lumbosacral strain].  The Board believes that this is the 
most appropriate diagnostic code under which to rate the 
appellant.

Moreover, the Board's review of the clinical evidence in 
light of the Schedule has not noted any other more favorable 
provisions.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
[observing that the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."].  The range of motion of the appellant's back has 
consistently been reported to be normal.  Thus, rating the 
appellant under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of lumbar spine) would not avail the 
vetera.      

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, and 
has determined that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.
These is little if any evidence of limitation of function of 
the back, even during the periods of exacerbation of the 
service-connected disability.  As an example, on examination 
in March 2000, the appellant's range of motion of the lumbar 
spine was within normal limits, and that he had no pain in 
any motion.  His muscle strength was normal.  This evaluation 
is essentially typical of the medical evidence of record.  
The Board accordingly concludes that the evidence does not 
support the assignment of a higher disability rating based on 
DeLuca considerations because none of the pathology 
contemplated by 38 C.F.R. §§ 4.40 and 4.45 exists in this 
case.    

In essence, the medical evidence makes it clear that the 
appellant experiences some tenderness in his back, with 
periods of exacerbation two or three times a year which 
result in back pain.  The bulk of the time he appears to have 
little if any problem with his back.  Under the schedular 
criteria found in Diagnostic Code 5295, at times he has 
"slight subjective symptoms only" and at other times he has 
"characteristic pain on motion".  Applying 38 C.F.R. § 4.7, 
a 10 percent rating is appropriate.

In short, the preponderance of the evidence is against the 
claim of entitlement to an increased disability rating for 
the appellant's low back disability, and the appeal is 
therefore denied.  
     
Entitlement to a disability evaluation greater than 10 
percent
for bilateral pes planus

Factual Background

The appellant's service medical records reflect periodic 
treatment for bilateral ankle and foot pain.  While on active 
duty in August 1991, the appellant was treated for bilateral 
pes planus by N.L., D.P.M.  The physician then found that the 
appellant had a "short heel cord," resulting in an 
imbalance of his gait, which in turn led to a flattening of 
his arch, a painful ankle, arch and cramping of the legs.  
The physician opined that an arch support or orthotic would 
not avail the appellant, and recommended that the appellant 
undergo a surgical correction.  The appellant was discharged 
from active duty because of physical disability arising from 
bilateral pes planus.  

Upon VA examination in December 1991, the appellant's 
bilateral foot dorsiflexion was limited to 10 degrees and 
plantar flexion was "good to 35 degrees."  The examiner 
commented that all other motions were essentially normal, and 
there was noted no crepitation on motion of the ankles.  He 
was diagnosed to have arthralgia of the ankles and feet.  

During an October 1997 VA examination, the appellant was 
noted to have an almost complete loss of the longitudinal 
arch.  There was noted no forefoot valgus on either foot, no 
abnormal callosities on the bottom of the feet, nor "rolling 
out" of the ankles.  The appellant reported that if he wore 
good shoes and boots with arch supports, he would function 
well without any real problem.  

During the April 2000 VA examination, the appellant reported 
a chronic history of pain in a nonspecific area of his 
forefoot.  He reported that this was aggravated by prolonged 
standing.  However, he stated that he did not wear orthotics.  
The appellant's gait did not indicate he was walking so as to 
avoid pain.

Clinical examination of the feet revealed a plano-valgus 
deformity with the valgus returning to a varus position when 
the appellant would rise to his toes.  The posterior tibial 
function, and the strength of the foot and ankle were noted 
to be normal.  Examination of the skin of his feet revealed 
no significant callus formation on the medial border or at 
the head of the talus.  The examiner commented that the 
appellant's shoes showed increased wear on the medial side of 
the left heel and increased wear on the lateral side of the 
right heel.  The appellant was diagnosed to have symptomatic 
bilateral plano valgus feet.  


Relevant law and regulations

The generally relevant law is summarized above and will not 
be repeated.

The appellant's bilateral pes planus disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, relative to 
acquired pes planus.  Under this provision, 
when there is found severe, objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities of both feet, a 30 percent 
evaluation is to be assigned.  A finding of these symptoms on 
one foot warrants a 20 percent rating.  

The appellant's disability is currently assigned a 10 percent 
rating.  This contemplates a severity of the disorder that is 
characterized as moderate, including  symptoms of the weight-
bearing line is over or medial to the great toe, inward 
bowing of the tendo achillis, and where there is pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).  

Words such as "severe" and "moderate" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 CF.R. § 4.6 (2000).

Analysis

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is fully developed and is ready 
for appellate review.  The appellant has not claimed, and the 
record does not show, that there is existing any further 
relevant evidence that has not been obtained.  

Examination of the evidence of record indicates that the 
appellant's bilateral pes planus is characterized in its 
whole by chronic pain of the arches and ankles.  Swelling on 
use and callosities have not been noted.  Although a plano-
valgus deformity was noted during the April 2000 VA medical 
examination, the strength of the foot and ankle were noted to 
be normal.  

Having considered the medical evidence, the Board finds that 
the clinical evidence does not indicate that the bilateral 
pes planus symptoms approximate the findings necessary for 
the assignment of a higher disability rating.  In their 
whole, they do not show a disability that is severe in its 
symptoms.  Although the appellant is noted to have pain 
associated with his service-connected bilateral pes planus, 
accentuated pain on manipulation and use accentuated has not 
been reported.  In addition, the appellant's feet have been 
shown to be without significant skin changes, atrophy, 
discoloration or the like.  Moreover, there is no medical 
evidence of swelling of the feet and no evidence of foot 
deformity.  In October 1997, there was identified no forefoot 
valgus on either foot, no abnormal callosities on the bottom 
of the feet, nor "rolling out" of the ankles.  In April 
2000, no significant callus formation on the medial border or 
at the head of the talus was noted.

In short, the clinically identified manifestations of the 
appellant's service-connected bilateral pes planus are mot 
appropriately characterized as moderate and fall squarely 
within the schedular criteria for a 10 percent disability 
rating.  It appears that the appellant's pes planus caused 
pain, especially on prolonged standing.  This is contemplated 
in the assigned disability rating of 10 percent.

With respect to the application of 38 C.F.R. §§ 4.40 and 
4.45, as noted above pain on use is part of the schedular 
criteria.  That Board has not identified any limitation of 
function caused by pain which would allow for the assignment 
of additional disability.  With respect to impairment of 
function, the appellant was able to rise to his toes and his 
posterior tibial function and foot and ankle strength were 
noted to be normal.    

In summary, the preponderance of the evidence is against the 
appellant's claim of entitlement to an increased disability 
rating for service-connected bilateral pes planus.  An 
increased disability rating is accordingly denied.  


Entitlement to a disability evaluation greater than 10 
percent for
chondromalacia of the right knee

Entitlement to a disability rating greater than 10 percent
for chondromalacia of the left knee

Review of the evidence of record reveals that the appellant's 
contentions and the medical evidence to be essentially the 
same as to both knees.  Accordingly, in order to avoid 
duplication, the Board will review these claims in a single 
section.  

Factual Background

The appellant's service medical records reveal complaints of 
bilateral knee pain at various times during service.  As 
noted in the Introduction, service connection was granted for 
subpatellar chondromalacia of both knees in a February 1992 
VA rating decision.

Upon VA examination in October 1997, the appellant reported 
he had pain with kneeling or when climbing stairs.  Upon 
clinical examination, knee flexion was to 135 degrees, 
extension was to 180 degrees. Crepitation was noted on both 
the left and right knee.  There was no external deformity of 
the knees.  In relevant part, he was diagnosed to have 
bilateral subpatellar chondromalacia of the knees with 
minimal to moderate symptomatology with some effusion 
bilaterally and no limitation of motion or external 
deformity.  

In a December 1997 RO rating decision, 10 percent disability 
ratings were assigned for both the right and left knee 
disabilities.

During the April 2000 VA physical examination, the appellant 
reported a constant ache of his anterior knees.  He reported 
that these symptoms were aggravated by exercise and walking, 
but not aggravated by prolonged sitting or driving.  He 
denied experiencing locking episodes or instability.  

Upon clinical examination, no effusion was noted of either 
knee.  The appellant displayed range of motion to zero 
degrees of extension and to 135 degrees of flexion.  The 
knees were stable upon ligamentous examination.  Mild to 
moderate joint line tenderness was noted in the posteromedial 
region on both knees.  The appellant's gait did not indicate 
he was walking so as to avoid pain.  Radiographic examination 
detected no evidence of degenerative arthritis or other bony 
abnormalities.  He was diagnosed to chondromalacia of both 
knees, with full range of motion, normal ligamentous 
stability and normal radiographic studies.  

Relevant law

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20.

The appellant's chondromalacia of both knees has been 
evaluated by the RO as analogous to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 [arthritis due to trauma] and 5262 
[impairment of tibia and fibula].  

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability, and a 20 percent rating is warranted for 
malunion of the tibia and fibula with moderate ankle or knee 
disability. Impairment of the tibia and fibula represented by 
malunion with marked knee or ankle disability warrants a 30 
percent disability rating. When impairment of the tibia and 
fibula results in nonunion with loose motion and 
necessitating a brace, a 40 percent rating is warranted. 38 
C.F.R. § 4.71a, DC 5262.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee. 
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment. 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Analysis

As a preliminary matter, the Board finds that the appellant's 
claims for increased ratings for a left and right knee 
disability are fully developed and are ready for appellate 
review.  The appellant has not indicated, and the record does 
not show, that there is existing any further relevant 
evidence that has not been obtained.  

The RO has evaluated both of the appellant's knee 
disabilities by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5262, and has assigned a 10 percent disability 
rating for each knee.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, a 10 percent rating is consistent with a finding 
of "slight" impairment.  

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board will consider 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Board first observes that there is no evidence, either X-
ray or otherwise, that arthritis exists in either of the 
appellant's knees.  Thus, Diagnostic Codes 5010 and 5003 are 
not for application in this case.  With respect to Diagnostic 
Code 5262, there is no evidence whatsoever of any impairment 
of the appellant's tibia and/or fibula.  Rather, the 
appellant has consistently been diagnosed as having 
chondromalacia in the patellar areas of both knees.

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the appellant's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology, his appellant's knee 
disabilities are each most appropriately rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (other impairment of 
the knee).    

As a practical matter, the assigned 10 percent rating under 
Diagnostic Code 5262 is reflective of "slight" knee 
disability, as is the assignment of a 10 percent disability 
rating under Diagnostic Code 5257.  Similarly, moderate knee 
disability calls for the assignment of a 20 rating under 
either diagnostic code.

The symptoms of the appellant's left and right knee disorder 
may be summarized as including some crepitation, a constant 
ache, increased pain upon increased activity, minimal 
effusion, and joint line tenderness, but with full range of 
motion, normal gait and no instability.  In the Board's view, 
the reported symptoms do not approximate the clinical 
findings requisite for the assignment of the next higher 
disability rating of 20 percent for either knee, but are 
instead consistent with the currently assigned rating.
  
The record reveals that the appellant has a constant ache 
resulting from chondromalacia.  The symptom is not 
significantly incapacitating and does not result in 
significantly altered gait functioning.  Clinical reports 
indicate that there is no evidence of instability little if 
any limitation of motion.  X-rays studies have been normal.  
The most recent examination report noted no effusion and full 
range of motion.  

The Board is aware that the October 1997 examination report 
indicated slightly worse bilateral knee symptomatology than 
that reported in the April 2000 report, although the 
descriptions of the appellants knee disabilities were 
congruent.  The Board places greater weight on the more 
recent April 2000 report.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) [where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern].  That report, which is described in detail 
above, described few if any bilateral knee symptoms and was 
consistent with slight rather than moderate disability.  [The 
Board notes in passing that the October 1997 examiner 
characterized the appellant's knee symptoms as "minimal to 
moderate"].

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

In sum, for the reasons and bases expressed above the 
clinical evidence of record is consistent with assignment of 
disability ratings of 10 percent each for the left and right 
knee.   The preponderance of the evidence is against the 
appellant's claim, and the appeal is denied as to these 
issues.  

Extraschedular ratings

The Board notes that the RO, in the May 2000 Supplemental 
Statement of the Case, concluded that extraschedular 
evaluations were considered but were not warranted for any of 
the four disabilities discussed above.

The Court has held that the question of an extraschedular 
rating is a component of the appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue must 
be referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321. As noted above, the RO has 
addressed the matter of the assignment of an extraschedular 
rating.  The Board will, accordingly, consider the provisions 
of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

With respect to the four disabilities currently under 
consideration, the appellant has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful. An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The evidence does not show that any of the appellant's four 
service-connected disabilities presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  In particular, the record does not 
demonstrate that he has required any recent hospitalization 
for any of these service-connected disabilities. Indeed, 
there is no evidence of anything but routine outpatient 
treatment.  The record further does not reveal any evidence 
that any of the service-connected disabilities have markedly 
interfered with the appellant's  employment.  As noted above, 
he continues to work as a truck driver.
The Board also notes in passing that these is, with resect to 
these disabilities, no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or 
unusual.

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the appellant has identified none. Accordingly, 
an extraschedular evaluation is not warranted.

Service connection for bilateral shin pain, a dental 
disorder, a laceration to the right hand, a laceration to the 
left thigh, a right wrist injury, a head injury and residuals 
of removal of a wart of the left foot.

Factual Background

The record reflects that in August 1997, the appellant sought 
service connection for a claimed dental disorder.  In 
February 1998, the appellant sought service connection for a 
bilateral shin disability, a laceration to the right hand, a 
laceration to the left thigh, a right wrist injury, a head 
injury, and a disability characterized by the removal of a 
wart of the left foot.  

By rating decision dated in June 1998, service connection for 
the claimed disorders was denied.  The appellant was apprised 
of the rating decision and of his rights to appeal the 
decision by letter dated in July 1998.  In a substantive 
appeal subsequently received pertaining to his increased 
rating claims, the appellant also stated that "the injuries 
denied in [his] application are service connected."  

In the March 2000 remand, the Board determined that because 
the appellant had expressed disagreement with the denial of 
service connection for the seven disorders that were at issue 
in the rating decision of June 1998, the appellate process 
relative to these claims had been initiated.  The Board 
therefore remanded these seven service connection claims for 
the issuance of a Statement of the Case and to inform the 
appellant of his appellate rights.  See Manlincon v. West, 12 
Vet. App. 238 (1998); see also Gallegos v. Gober, 14 Vet. 
App. 50 (2000).  

As noted in the Introduction, the record reflects that in May 
2000, the RO issued a Statement of the Case pertaining to the 
issues on appeal.  Copies of the Statement of the Case were 
furnished to the appellant and to his counsel at addresses 
previously provided.  The letter forwarding the Statement of 
the Case advised the appellant that if he desire to continue 
his appeal, the filing of a Substantive Appeal would be 
necessary.  A Substantive Appeal (VA Form 9), with 
instructions, was enclosed for his use.  

The record does not reflect that the appellant thereafter 
filed a substantive appeal as to any of the seven service 
connection issues, or requested an extension of time in which 
to do so.  

Relevant law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
Statement of the Case  is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2000).

After an appellant receives the Statement of the Case, the 
appellant must file a formal appeal within 60 days from the 
date the Statement of the Case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) [where a claimant did 
not perfect appeal by timely filing substantive appeal, RO 
rating decision became final. By regulation, this formal 
appeal must consist of either "a properly completed VA Form 
1-9,...or correspondence containing the necessary 
information." 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
Statement of the Case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, at 555.  Pursuant to 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed. While the Board must construe such arguments 
in a liberal manner for purposes of determining whether they 
raise issues on appeal, any appeal which fails to allege 
specific error of fact or law in the determinations being 
appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown. 
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.

Analysis

The record does not reflect that the appellant has filed a 
substantive appeal with regard to the issues of service 
connection for a bilateral shin disability, a dental 
disorder, a laceration to the right hand, a laceration to the 
left thigh, a right wrist injury, a head injury, and 
residuals of removal of a wart of the left foot.  

Because the appellant has not submitted a substantive appeal, 
the Board finds it has no jurisdiction over the appeal as to 
the issues of service connection for a bilateral shin 
disability, a laceration to the right hand, a laceration to 
the left thigh, a right wrist injury, a head injury, and a 
disability characterized by the removal of a wart of the left 
foot.  The appeal as to these issues must therefore be 
dismissed.  See 38 U.S.C.A. §§ 7105, 7108; see Roy and 
Rowell, supra [both observing in general that if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal]. 

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (1999).

In this case, the appellant has been informed of the 
necessity of filing a substantive appeal as to this issue if 
he wished to pursue his appeal.  The Board's March 2000 
remand made this requirement amply clear, and as narrated 
above the RO followed  up with a Statement of the Case and an 
accompanying letter to the appellant explaining his appeal 
rights and furnishing him with a VA Form 9 and instructions.  
There is no indication that the appellant did not receive 
these communications.  The appellant has presented no 
response. 

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was. In this instance, the 
appellant has not requested any extension of time for filing 
a substantive appeal, much less demonstrated good cause for 
an untimely filing of a substantive appeal as to this issue.

There is no submission from the appellant or his attorney 
which could be reasonably construed to be a timely 
Substantive Appeal, and the appellant has pointed to none. 

The Board finds that in the absence of a filed substantive 
appeal the appellant has not complied with the legal 
requirements for perfecting an appeal.  The Board further 
finds that this case is one in which the law is dispositive 
of the issues and that these seven issues must be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issues of service connection for a bilateral 
shin disability, a dental disorder, a laceration to the right 
hand, a laceration to the left thigh, a right wrist injury, a 
head injury, and a disability characterized by the removal of 
a wart of the left foot is dismissed.  
 

ORDER

An increased disability rating for a low back disorder is 
denied.

An increased disability rating for bilateral pes planus is 
denied.

An increased disability rating for a left knee disorder is 
denied.

An increased disability rating for a left knee disorder is 
denied.

The appeal as to service connection for a bilateral shin 
disability is dismissed.  

The appeal as to service connection for a dental disorder is 
dismissed.  

The appeal as to service connection for a laceration to the 
right hand is dismissed.

The appeal as to service connection for a laceration to the 
left upper thigh is dismissed.  

The appeal as to service connection for a right wrist injury 
is dismissed.

The appeal as to service connection for a head injury is 
dismissed.

The appeal as to service connection for a disability 
characterized by the removal of a wart of the left foot is 
dismissed.   

REMAND

Factual background

Service connection for hearing loss and disabilities of the 
right ankle and left clavicle was initially denied in a 
February 1992 VA rating decision.  

The record reflects that in February 1998, the appellant, 
through his attorney, again filed claims of entitlement to 
service connection for hearing loss and disabilities of the 
right ankle and left clavicle.  In a June 1998 rating 
decision, the RO found that the appellant had failed to 
prosecute his claims because he had not furnished new and 
material evidence as requested.  In a July 1999 substantive 
appeal relating to his claims for increased disability 
ratings, the appellant expressed general disagreement with 
the previous determinations of the RO and specifically 
referred to the RO's denial of his claims of entitlement to 
service connection.  

In March 2000, the Board found that to the extent that the 
appellant's July 1999 substantive appeal expressed general 
disagreement with the RO's determinations, the appellant had 
filed a notice of disagreement and that he had therefore 
initiated an appeal as to the three new and material issues.  
The Board therefore remanded the appellant's claims to enable 
the RO to issue a Statement of the Case to the appellant and 
for further appellate proceedings to be conducted, if 
appropriate.  See Manlincon v. West, 12 Vet. App. 238 (1998).   

Following the Board's remand of this matter, in a May 2000 
rating decision the RO found that the appellant had not 
submitted new and material evidence that was sufficient to 
reopen his three claims.  The RO thereafter advised the 
appellant by letter dated May 9, 2000 that it was its 
decision that new and material evidence had not been 
submitted.  No response was received from the appellant or 
his attorney.  


Relevant law and regulations

Under applicable law VA must reopen a previously and finally 
disallowed claim when new and material evidence is presented 
or secured with regard to that claim.  38 U.S.C.A. §§ 5108, 
7105(c).  See Stanton v. Brown, 5 Vet. App. 563, 566-567 
(1993).  If new and material evidence has been received with 
respect to a claim that has become final, then the claim is 
reopened and decided on a de novo basis.

Applicable law mandates that VA shall decide all questions of 
law and fact necessary to a decision under a law that affects 
the provision of benefits by VA to veterans.  38 U.S.C.A. § 
511(a).  

Analysis

In the Board's view, the RO's declination of jurisdiction in 
June 1998 was tantamount to a finding that new and material 
evidence had not been submitted.
In essence, the appellant's claims of entitlement to service 
connection for hearing loss and disabilities of the right 
ankle and left clavicle were denied by the RO.  Such denial 
of entitlement to VA benefits constitutes a decision of the 
RO which may be appealed.  The appellant arguably expressed 
disagreement with the RO's decision in July 1998.  Cf. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented]; 
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record].  

Here, the appellant's attempt to reopen the claims at issue 
has been in appellate status since the receipt of his July 
1998 communication expressing disagreement with the RO's 
rating decisions.  See 38 C.F.R. § 20.200; see also Manlicon, 
supra.  

In March 2000, the Board in essence provided the above 
explanation to the RO.  The Board instructed the RO to issue 
a Statement of the Case as to these three issues.  The RO did 
not do so.  Instead, it appears to have treated its May 2000 
denial of service connection as an initial denial and invited 
the appellant to file a Notice of Disagreement thereto.  As 
discussed immediately above, however, the June 1998 RO 
decision was the initial denial and the July 1998 
communication from the appellant constituted a Notice of 
Disagreement.   

As the Board's March 2000 remand made clear, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand will ensue.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  These three claims will be therefore 
remanded for the issuance of a Statement of the Case.  See 
38 C.F.R. § 19.31 (2000).  

The Board notes in passing that although the February 1992 
rating decision which denied the three claims at issue is of 
record, the Board has not located the notification letter to 
the appellant.  In the June 1998 rating decision, the RO 
indicated "[v]eteran was notified 03-10-92 (presumption of 
regularity)".  The Board is unclear as to whether the 
appellant was in fact actually notified of the February 1992 
rating decision and believes that this should be addressed in 
the Supplemental Statement of the Case.

Accordingly, the issues of entitlement to service connection 
for disabilities of the right ankle, left clavicle and 
hearing loss are REMANDED for the following action:  

After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, the RO should issue 
to the appellant a Supplemental Statement 
of the Case which addresses the 
appellant's claims of entitlement to 
service connection for hearing loss, a 
right ankle disability and a left 
clavicle fracture.  The Supplemental 
Statement of the Case must provide a 
procedural history of the three issues, 
including an explanation of why the 
initial rating decision in February 1992 
is final, and must apprise the appellant 
of the applicable law and regulations 
pertaining to the claims at issue as well 
as law and regulations pertinent to 
perfecting an appeal.  Following issuance 
of the Supplemental Statement of the 
Case, the RO should conduct any further 
appellate proceedings as are established 
by relevant statute, regulation and 
precedent.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

As noted above, the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals

 


